MEMORANDUM1
Defendant Enrique Hernandez-Navarro pled guilty to one count of importation of a controlled substance, marijuana, in violation of 21 U.S.C. §§ 952 and 960. The district court imposed an eighteen month sentence and further ordered that Defendant’s sentence run consecutively to an unserved sentence he received for violating the terms and conditions of state parole. Defendant appeals the district court’s order that he serve a consecutive sentence. We have jurisdiction under 28 U.S.C. § 1294, and we affirm.
In imposing a consecutive sentence, the district court followed Application Note 6 to U.S.S.G. § 5G1.3, which provides that, if a defendant’s state parole has been revoked prior to the time of sentencing on a federal offense, the sentence imposed for the federal offense should be ordered to run consecutively to the term imposed for the state parole violation.
In this appeal, Defendant argues that the district court erred when it found that the sentence for the state parole violation had been imposed prior to the federal sentencing. He then argues that where the state has yet to impose a sentence for a parole violation or criminal conviction, a federal court may not impose a consecutive sentence; only the state can determine whether a subsequently imposed state sentence should run consecutively to the sentence for the federal offense. See United States v. Clayton, 927 F.2d 491, 492-93 (9th Cir.1991) (“a federal court may not direct a federal sentence to be served consecutive to a state sentence not yet imposed”).
We reject Defendant’s argument because he failed to challenge the existence of a previously-imposed state sentence before the district court and he has offered no reason to question the district court’s implicit finding that the parole revocation sentence had been imposed prior to sentencing in this case. The presentence report (“PSR”) prepared for the district court stated that Defendant was on state parole at the time of the federal offense, that his parole was revoked, and that he received a twelve month sentence for violation of parole. Accordingly, the PSR, consistent with U.S.S.G. § 5G1.3, recommended imposition of a consecutive sentence. Under the Local Rules for the Southern District of California, Defendant and the government were required to file objections, if any, to the PSR’s factual representations eighteen days before the sentencing hearing. Southern District of California, Local Rules, Crim. Rule 32.1(a)(5). Although Defendant filed a sentencing memorandum, he did not object to the PSR’s representation regarding his twelve month parole revocation sentence. Indeed, far from objecting to the representations in the PSR, Defendant asserted that he already had served time on the parole revocation sentence.
At the sentencing hearing, Defendant’s attorney contested the appropriateness of a consecutive sentence. But he did not *893challenge the PSR’s representation that the state parole revocation sentence already had been imposed, nor did he offer any evidence that would contradict that representation.2
Because Defendant did not raise any objection to the prior state sentence before the district court, we review his sentencing challenge under the plain error standard. United States v. Scrivner, 114 F.3d 964, 966 (9th Cir.1997). In applying that standard, we have discretion to reverse the district court only if it (1) committed error, (2) that was clear or obvious, (3) that affected substantial rights, and (4) that seriously affected the fairness, integrity or public reputation of judicial proceedings. United States v. Randall, 162 F.3d 557, 561 (9th Cir.1998). We find that the district court did not commit plain error in relying on the representation of the PSR concerning the prior parole revocation sentence. Although the representations of the PSR are hearsay, it is “clear that a judge may consider hearsay information in sentencing.” United States v. Charlesworth, 217 F.3d 1155, 1160 (9th Cir.2000) (internal quotations and citations omitted). Defendant never offered any evidence that placed the fact or validity of the prior state sentence in controversy. In fact, he stated in his sentencing memorandum that he already had served time on the state parole revocation sentence. The district court did not have any reason to doubt the existence of a valid prior state sentence and neither do we.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. On appeal. Defendant argues that his attorney's assertion at the sentencing hearing that Defendant "never was in state custody” should be construed as an implicit objection to the PSR's representation that the state had imposed a parole revocation sentence. According to Defendant, this argument before the district court necessarily implies that the state had not yet imposed, or had not properly imposed, a parole revocation sentence. In the context of parole revocation proceedings, however, there is no universal requirement that a state parolee must be in state custody before California parole authorities may impose a sentence for a parole violation. Indeed, California courts long have recognized that, when a parolee is in the custody of another jurisdiction for an intervening offense, a parole revocation sentence can be imposed without a transfer of custody: “the interests of the defendant and the government may be accommodated by the simple expedient of affording defendant the opportunity to waive personal appearance at the revocation hearing.” 3 B.E. Witkin and Norman L. Epstein, California Criminal Law § 1758, at 2078-79 (2d ed.1989) (citing cases). We are unpersuaded that Defendant's attorney’s unexplained reference to Defendant’s continuous federal custody can be meaningfully construed as an objection to the parole revocation sentence.